Case 2:20-cv-05910-DSF-PLA Document 21 Filed 11/04/20 Page 1 of 1 Page ID #:335




                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA

  UNITED STATES OF AMERICA              CASE NO.
                                        2:20−cv−05910−DSF−PLA
               Plaintiff(s),
        v.                               Order to Show Cause re
  ONE DRAWING ENTITLED                   Dismissal for Lack of
  SELF−PORTRAIT BY                       Prosecution
  JEAN−MICHEL BASQUIAT
              Defendant(s).




       Generally, defendants must answer the complaint within 21 days after
     service or 60 days if the defendant is the United States. Fed. R. Civ. P.
     12(a)(1).
        In this case, One Drawing Entitled Self−Portrait By Jean−Michel Basquiat
     failed to plead or otherwise defend within the relevant time. The Court orders
     plaintiff to show cause in writing on or before November 18, 2020 why the
     claims against the non-appearing defendant(s) should not be dismissed for
     lack of prosecution. Failure to respond to this Order may result in sanctions,
     including dismissal for failure to prosecute.

       IT IS SO ORDERED.

  Date: November 4, 2020                     /s/ Dale S. Fischer
                                            Dale S. Fischer
                                            United States District Judge
